10/06/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: PR 20-0005


                                      PR 20-0005

                                                                               OCT 0 6 2020
IN RE THE MOTION OF CRAIG PRESCOTT                                      (-7:4;:
                                                                                       Greenwoo0
                                                                              :,h of S.iprerna Cou,-
WILSON FOR ADMISSION TO THE BAR OF THE                             0   RD             r'f
                                                                                          Monlane

STATE OF MONTANA




      Craig Prescott Wilson has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Wilson has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Craig Prescott Wilson may be sworn in to the practice oflaw in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
                    *L.
      DATED this      day of October, 2020.




                                                             Chief Justic
    -1        411,._
         Justices




2